Exhibit 10.1
AMENDED AND RESTATED
JOINT VENTURE AGREEMENT
between
POLARIS INDUSTRIES INC.
and
GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION
 
Dated as of February 28, 2011
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
ARTICLE I Formation of the Partnership
    1  
1.1 Purpose
    1  
1.2 Name
    2  
1.3 Location
    3  
1.4 Term
    3  
1.5 Capital Contributions
    3  
1.6 Agreements
    5  
1.7 Qualification to do Business
    6  
1.8 Insurance
    6  
1.9 Contribution of Financing Business
    7  
1.10 Referral of Financing Business
    7  
ARTICLE II Representations and Warranties
    8  
2.1 Due Organization; Authority
    8  
2.2 Due Authorization; Enforceability
    8  
2.3 No Violation
    8  
2.4 Brokers or Finders
    9  
2.5 Sufficient Resources
    9  
2.6 Liens
    9  
ARTICLE III Confidentiality
    9  
ARTICLE IV Indemnification
    11  
ARTICLE V Dispute Resolution
    11  
ARTICLE VI General
    13  
6.1 Additional Documents and Acts; Further Assurances
    13  
6.2 Notices
    14  
6.3 Governing Laws; Jurisdiction
    15  
6.4 Waiver of Jury Trial
    15  
6.5 Entire Agreement
    16  
6.6 Waiver
    16  
6.7 Severability
    16  
6.8 Expenses Incurred in the Formation of the Partnership
    17  

i



--------------------------------------------------------------------------------



 



          Section   Page  
6.9 Binding Agreement, Assignments
    17  
6.10 No Third-Party Beneficiaries
    17  
6.11 Disclaimer of Agency
    17  
6.12 Counterparts
    18  
6.13 Headings
    18  
6.14 Amendments
    18  
6.15 Publicity
    18  
6.16 Other Business
    19  
6.17 Exclusivity
    19  
6.18 Technology
    20  
6.19 Tradenames
    22  
6.20 Survival
    23  
6.21 Amendment and Restatement
    23  

ii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
JOINT VENTURE AGREEMENT
     This Amended and Restated Joint Venture Agreement (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) is
entered into as of February 28, 2011, between Polaris Industries Inc., a
Minnesota corporation (“Polaris”), and GE Commercial Distribution Finance
Corporation, a Delaware corporation (“CDF”) (Polaris and CDF, collectively, the
“Parties” and, each individually, a “Party”).
Recitals
     Polaris and CDF desired to organize a general partnership under the laws of
the State of Illinois for the ownership and operation of a commercial finance
business and related finance businesses within the United States and other
countries supporting the business of Polaris and its affiliates from time to
time and such other businesses as the Parties subsequently may agree and, in
furtherance thereof, the Parties entered into that certain Joint Venture
Agreement, dated as of February 7, 1996, as amended through the date hereof (the
“Original Agreement”).
     Polaris and CDF desire to amend and restate the Original Agreement in its
entirety as set forth herein.
     Now, therefore, in consideration of the premises, recitals and mutual
covenants, undertakings and obligations hereinafter set forth or referred to
herein, the Parties mutually covenant and agree as follows:
ARTICLE I
Formation of the Partnership
     1.1 Purpose. Polaris caused its direct subsidiary, Polaris Acceptance Inc.
(“PAI”), a Minnesota corporation, and CDF caused its direct subsidiary, CDF
Joint Ventures, Inc. (“CDFJV”), a Delaware corporation (PAI and CDFJV,
collectively, the “Partners”), pursuant to
Amended and Restated
Joint Venture Agreement

1



--------------------------------------------------------------------------------



 



that certain Partnership Agreement, dated as of February 7, 1996 (as amended and
restated pursuant to that certain Amended and Restated Partnership Agreement,
dated as of the date hereof, and as further amended, restated, supplemented or
otherwise modified from time to time, the “Partnership Agreement”), to form an
Illinois general partnership (the “Partnership” or “Polaris Acceptance”) for the
ownership and operation of a commercial finance business and related finance
businesses supporting (i) domestic sales of products manufactured or distributed
from time to time by Polaris Industries Inc., a Delaware corporation (“Polaris
Industries”), or any of its affiliates (each, a “Polaris Product”) to domestic
dealers and distributors, unless the Management Committee (as defined in the
Partnership Agreement, the “Management Committee”) makes a determination with
respect to a Polaris Product that the Partnership should not provide inventory
financing for such Polaris Product, then such Polaris Product shall be excluded
from the financing activities of the Partnership until the Management Committee
makes a determination not to continue such exclusion (such excluded Polaris
Product, if any, the “Excluded Products”), (ii) domestic sales of products
manufactured and/or distributed from time to time by manufacturers and
distributors other than Polaris Industries and/or any of its affiliates,
including, without limitation, Alcom, Inc., to dealers and distributors of
Polaris Industries and/or any of its affiliates from time to time, and
(iii) such other businesses in such geographic areas as the Parties subsequently
may agree; provided, in each of clauses (ii) and (iii), that the Management
Committee has unanimously approved the financing of such sales or other
businesses.
     1.2 Name. The name of the Partnership shall be Polaris Acceptance.
Amended and Restated
Joint Venture Agreement

2



--------------------------------------------------------------------------------



 



     1.3 Location. The principal place of business of the Partnership shall be
in Hoffman Estates, Illinois, with an operations office in Minneapolis,
Minnesota, or, in either case, in such other place or places as the Management
Committee may from time to time direct.
     1.4 Term. The term of the Partnership began on March 1, 1996 and, unless
sooner dissolved and terminated under the provisions of the Partnership
Agreement, shall continue until February 28, 2017 or, if applicable, the last
day of an additional term or an Extended Term, and thereafter shall be extended
automatically for additional one-year terms unless at least one year prior to
the expiration of the initial term, an Extended Term or an additional term (as
applicable) (the date which is one year prior to the expiration of such term, a
“Renewal Notice Date”) either Partner gives notice to the other Partner of its
intention not to extend the term, in which event the Partnership shall dissolve
in accordance with the terms of the Partnership Agreement upon expiration of the
then current term. If either Partner gives notice to the other Partner at least
90 days prior to a Renewal Notice Date of its intention to extend the term for
an additional five-year term (such term, an “Extended Term”) and the other
Partner agrees in writing to such Extended Term prior to such Renewal Notice
Date, then the Partnership shall continue for such Extended Term until the last
day thereof, subject to automatic extensions pursuant to the foregoing sentence.
If the other Partner does not so agree in writing to such Extended Term, the
term of the Partnership shall nevertheless be extended automatically for
additional one-year terms pursuant to the first sentence of this Section 1.4
unless, prior to a Renewal Notice Date, a Partner gives notice to the other
Partner of its intention not to extend the term.
     1.5 Capital Contributions.
          (a) Initial Capital Contribution. Pursuant to the terms of the
Partnership Agreement, on March 1, 1996 and concurrently with the effectiveness
of the formation of the
Amended and Restated
Joint Venture Agreement

3



--------------------------------------------------------------------------------



 



Partnership, PAI and CDFJV contributed as the initial capital of the Partnership
the following amounts in cash: (i) in the case of PAI, 3.75% of the aggregate
accounts receivable contributed to the Partnership by CDF upon formation of the
Partnership as contemplated by Section 1.9 hereof, and (ii) in the case of
CDFJV, 11.25% of the aggregate accounts receivable contributed to the
Partnership by CDF upon formation of the Partnership as contemplated by
Section 1.9 hereof. PAI subsequently exercised its option pursuant to the
Partnership Agreement to increase its equity share in the Partnership to 50%,
and PAI made a corresponding capital contribution.
          (b) Ongoing Capital Contributions. Pursuant to Section 2.2 of the
Partnership Agreement entitled “Additional Capital Contributions”, each of PAI
and CDFJV is required to make certain payments from time to time to maintain
capital requirements. In the event PAI does not make any such payment in full
when due, within 5 business days thereafter Polaris shall make or cause one of
its affiliates to make such required payment on behalf of PAI. In the event
CDFJV does not make any such payment in full when due, within 5 business days
thereafter CDF shall make or cause one of its affiliates to make such required
payments on behalf of CDFJV.
          (c) General Reserve Obligations. Pursuant to Section 2.6 of the
Partnership Agreement entitled “Establishment of Reserves”, each of PAI and
CDFJV may be required to make certain payments from time to time to maintain
general reserves established by the Management Committee. In the event PAI does
not make any such required payment in full when due, within 5 business days
thereafter Polaris shall make or cause one of its affiliates to make such
required payments on behalf of PAI. In the event CDFJV does not make any such
required payment in full when due, within 5 business days thereafter CDF shall
make or cause one of its affiliates to make such required payments on behalf of
CDFJV.
Amended and Restated
Joint Venture Agreement

4



--------------------------------------------------------------------------------



 



     1.6 Agreements. The Parties have executed and delivered or caused their
respective subsidiaries, PAI, Polaris Industries, Polaris Sales Inc., a
Minnesota corporation (“PSI”), and CDFJV (where appropriate), to execute and
deliver the following documents (collectively, with this Agreement and as each
such document may be amended, restated, supplemented or otherwise modified from
time to time, the “Definitive Agreements”): (a) the Partnership Agreement;
(b) the Credit and Security Agreement between Polaris Acceptance and CDF dated
as of February 7, 1996 (the “Credit and Security Agreement”); (c) the Services
Agreement — CDF to PA between Polaris Acceptance and CDF dated as of February 7,
1996 (the “CDF Services Agreement”), the Services Agreement — Polaris to PA
between Polaris Acceptance and PAI dated as of February 7, 1996 (the “Polaris
Services Agreement”), and the Sub Services Agreement — Polaris to CDF between
PAI and CDF dated as of September 6, 2006 (the “Subservices Agreement”)
(collectively, the CDF Services Agreement, the Polaris Services Agreement and
the Subservices Agreement, the “Services Agreements”); (d) the Amended and
Restated Manufacturer’s Repurchase Agreement between Polaris, Polaris
Industries, PSI and Polaris Acceptance dated as of the date hereof (as further
amended, restated, supplemented or otherwise modified from time to time, the
“Manufacturer’s Repurchase Agreement”); (e) the Contribution Agreement among CDF
and Polaris Acceptance dated as of February 7, 1996 (the “Contribution
Agreement”); (f) the Amended and Restated Program Letter between Polaris,
Polaris Industries, PSI and Polaris Acceptance dated as of the date hereof (as
further amended, restated, supplemented or otherwise modified from time to time,
the “Program Letter”); and (g) the License Agreement between PAI and Polaris
Acceptance dated as of February 7, 1996 (the “License Agreement”).
Amended and Restated
Joint Venture Agreement

5



--------------------------------------------------------------------------------



 



     1.7 Qualification to do Business. CDF shall cause the Partnership, PAI and
CDFJV to become qualified to do business in all fifty states. Each of Polaris
and CDF shall maintain the qualifications to do business in all fifty states of
its respective subsidiary that is a Partner. CDF shall also cause the
Partnership, PAI and CDFJV to make such assumed name and fictitious name filings
as are necessary for the conduct of the business of the Partnership as
contemplated by this Agreement and the Partnership Agreement. In connection with
all filings for, or on behalf of, the Partnership or PAI for which CDF has
responsibility, Polaris shall, and shall cause PAI to, cooperate with CDF in
causing such filings to be made in a timely manner. All fees and expenses of the
initial qualification to do business and assumed name and fictitious name
filings incurred by CDF shall be charged to the Partnership. All fees and
expenses of subsequent filings to maintain such qualifications and any related
filings shall be borne by the Partner responsible for such filings.
     1.8 Insurance.
          (a) Polaris and CDF each shall provide at their own expense directors
and officers liability insurance for the managers serving on the Management
Committee appointed by its respective subsidiary which is a Partner in a policy
amount of not less than $10,000,000.
          (b) CDF shall arrange for repossession insurance and related inventory
insurance appropriate for the business of the Partnership and shall arrange for
the extension of CDF’s existing single interest insurance coverage to the joint
venture’s business. The costs for the repossession insurance, related inventory
insurance and the extension of CDF’s single interest insurance to the joint
venture’s business shall be charged to Polaris Acceptance.
          (c) CDF shall arrange for the extension of its existing national
bonding coverage to dealers serviced by Polaris Acceptance.
Amended and Restated
Joint Venture Agreement

6



--------------------------------------------------------------------------------



 



     1.9 Contribution of Financing Business. On March 1, 1996, concurrently with
the effectiveness of the formation of the Partnership and the making of the
initial capital contributions by the Partners to the Partnership, CDF caused its
then-existing portfolio of commercial finance business supporting the business
of Polaris Industries to be contributed to Polaris Acceptance pursuant to the
Contribution Agreement. Such contribution was encumbered by a liability of equal
value of the Partnership to make an equalization payment to CDF for such
contribution, in accordance with the terms of the Contribution Agreement, in
order to maintain the Partners’ respective initial capital contributions at
levels proportional to the Partners’ respective initial partnership interests in
the Partnership.
     1.10 Referral of Financing Business. During the term of the Partnership,
Polaris shall use all reasonable efforts, and shall cause Polaris Industries and
its affiliates to use all reasonable efforts, to recommend to all domestic
dealers and distributors of Polaris Product that all of the inventory finance
business associated with such Polaris Product (other than Excluded Products),
including, without limitation, all the floor-plan financing of all such Polaris
Product (other than Excluded Products) for all such dealers and distributors, be
provided by Polaris Acceptance during the term of the Partnership. Without
limiting the generality of the foregoing, during the term of the Partnership
Polaris shall not, and Polaris shall not permit Polaris Industries or any of its
affiliates to, recommend to any domestic dealer or distributor of Polaris
Product (other than Excluded Products) that such dealer or distributor obtain
inventory financing for such Polaris Product from any source other than Polaris
Acceptance during the term of the Partnership.
Amended and Restated
Joint Venture Agreement

7



--------------------------------------------------------------------------------



 



ARTICLE II
Representations and Warranties
     Each Party represents and warrants to the other Party with respect to
itself and its respective subsidiary that is a Partner that:
     2.1 Due Organization; Authority. It is a corporation duly organized and
validly existing in good standing under the laws of the state of its
incorporation and has the power, authority and legal right to enter into and
perform its obligations under the Definitive Agreements to which it is a party.
     2.2 Due Authorization; Enforceability. Each of the Definitive Agreements to
which it is a party has been duly authorized, executed and delivered by it and,
assuming due authorization, execution and delivery thereof by the other parties
thereto, constitutes its valid and legally binding obligation, enforceable
against it in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium and other similar
laws affecting the rights of creditors generally and by general principles of
equity.
     2.3 No Violation. The execution and delivery by it of the Definitive
Agreements to which it is a party do not, and the performance by it of its
obligations thereunder will not (i) violate or conflict with any provision of
its charter or by-laws or other constituent documents, any law, governmental
rule or regulation, judgment or order applicable to it, or any provision of any
indenture, mortgage, contract or other instrument to which it is a party or by
which it or its property is bound, (ii) constitute a default under any agreement
to which it is a party or by which it or its property is bound, or (iii) require
the consent or approval of, the giving of notice to, the registration with or
the taking of any action in respect of or by, any federal or state governmental
Amended and Restated
Joint Venture Agreement

8



--------------------------------------------------------------------------------



 



authority or agency (including any local governmental authority or agency),
except such as have been duly obtained, given or accomplished and are in full
force and effect.
     2.4 Brokers or Finders. Neither it nor any of its officer’s, agents,
representatives, employees or shareholders has employed any brokers, finders or
other intermediaries, or incurred any liability for any broker’s fees, finder’s
fees, commissions or other amounts, with respect to the Partnership or the
transactions contemplated by the Definitive Agreements.
     2.5 Sufficient Resources. It has sufficient resources to perform or to
cause its affiliates to perform their respective financial and other obligations
as contemplated by the Definitive Agreements.
     2.6 Liens. The performance of any transactions contemplated by this
Agreement or the other Definitive Agreements will not give rise to any liens on
the property of the Partnership or either Partner, except as expressly
contemplated by the Credit and Security Agreement.
ARTICLE III
Confidentiality
     During the term of the Partnership, each Party shall, and shall cause its
officers, directors, employees, representatives, agents and affiliates to, keep
any nonpublic information which the other Party or any of its affiliates treats
or designates as confidential (including, without limitation, the Technology (as
defined in Section 6.18 hereof)), any nonpublic information concerning the
formation and operation of the Partnership or the particulars thereof, and any
other nonpublic information set forth in the Definitive Agreements or in other
documents concerning the Partnership or relating to the performance by the
Parties or any of their affiliates of any of the Definitive Agreements strictly
confidential and not disclose any such information to any person (except for
such Party’s and its affiliates’ financial and legal advisors, lenders,
Amended and Restated
Joint Venture Agreement

9



--------------------------------------------------------------------------------



 



auditors, accountants, officers, directors, employees, representatives and
agents), or use any such information in the business of such Party or any
affiliate of such Party (except for the business contemplated by the Definitive
Agreements). In addition, for five years following termination of this
Agreement, Polaris shall, and shall cause its officers, directors, employees,
representatives, agents and affiliates to, keep all information concerning the
System Technology (as defined in Section 6.18 hereof) strictly confidential and
not disclose any such information to any person or use any such information in
the business of Polaris or any affiliate of Polaris. Notwithstanding the
foregoing, a Party shall be under no obligation to keep confidential
(i) information which is known to the receiving Party prior to receipt thereof
from the disclosing Party, (ii) information which is or becomes generally
available to the public other than as a result of a disclosure in violation of
the terms of this Article III, (iii) information disclosed to a Party by a third
party having the right to disclose such information to such Party, or
(iv) information which a Party is legally compelled to disclose; provided that
each Party agrees to use all reasonable efforts to notify the other Party of any
legal requirement to disclose sufficiently in advance of the disclosure to
permit the other Party to challenge the legal requirement. Each Party recognizes
and acknowledges that the injury to the Partnership and the other Party which
would result from a breach of the provisions of this Article III could not
adequately be compensated by money damages. The Parties expressly agree and
contemplate, therefore, that in the event of the breach or default by either
Party of any provision of this Article III, the Partnership or the other Party,
in addition to any remedies which it might otherwise be entitled to pursue, may
obtain such appropriate injunctive relief in support of any such provision of
this Agreement.
Amended and Restated
Joint Venture Agreement

10



--------------------------------------------------------------------------------



 



ARTICLE IV
Indemnification
     Each Party shall indemnify, defend and hold harmless the other Party and
its affiliates and the past, present and future officers, directors,
shareholders, partners, employees, lawyers, representatives and agents of such
Party and such affiliates (collectively, the “Indemnified Parties”) against all
losses, costs, damages and expenses (including reasonable attorneys’ fees and
expenses) incurred by the Indemnified Parties as a result of such Party’s breach
of any of its representations, warranties or obligations hereunder.
ARTICLE V
Dispute Resolution
          (a) If a dispute shall arise between the Parties as to the
interpretation of, or the existence or extent of a breach with respect to, any
provision contained in this Agreement (but exclusive of Articles III and IV and
Sections 6.3, 6.4, 6.15 and 6.18 of this Agreement), or if the Parties shall be
unable to agree as to the determination of any accounting matter or other
computation expressly contemplated by this Agreement (all such disputes and
failures to agree, the “Arbitrable Disputes”), then either Party may request, by
giving written notice to the other Party, that the President (or other senior
executive officer) of each of Polaris and CDF (the “CEOs”) confer within five
business days regarding the Arbitrable Dispute. The CEOs shall confer in good
faith and use all reasonable efforts to resolve the Arbitrable Dispute.
          (b) If the CEOs do not resolve the Arbitrable Dispute within five
business days after the Arbitrable Dispute has been submitted to them, then the
Arbitrable Dispute shall be submitted to arbitration in accordance with the
procedures set forth below in this Article V.
Amended and Restated
Joint Venture Agreement

11



--------------------------------------------------------------------------------



 



          (c) A panel of three arbitrators (the “Panel”) will be formed no later
than ten days after the failure of the CEOs to resolve the Arbitrable Dispute.
Each Party will request an accounting firm of its choice to select an
arbitrator, which arbitrator may be (but need not be) a member of such
accounting firm. The two arbitrators then will choose a third arbitrator who
shall not be affiliated in any manner with the Parties. All of the arbitrators
shall be generally familiar with the floorplan financing industry.
          (d) Except as otherwise provided herein, the arbitration shall be
conducted in accordance with the rules of the American Arbitration Association.
The Panel shall allow such discovery, submissions and hearings as it determines
to be appropriate, giving consideration to the Parties’ mutual desire for an
efficient resolution of the Arbitrable Dispute. After conducting such hearings
and reviewing the submissions of the Parties, the Panel shall make its decision
with respect to the Arbitrable Dispute. Such decision shall be made within ten
days of the formation of the Panel or as soon as practicable thereafter, but in
no event later than twenty days after the formation of the Panel. The Panel
shall have the authority to award relief under legal or equitable principles and
to allocate responsibility for the costs of the arbitration and to award
recovery of reasonable attorney’s fees and expenses in such manner as is
determined to be appropriate. A full and complete record and transcript of the
arbitration proceeding shall be maintained. The decision of the Panel shall be
in writing accompanied concurrently by a written summary of its conclusions as
well as the reasons for its conclusions.
          (e) Each Party shall have five business days to object to the Panel’s
decision, or any part thereof, by written submission made to the Panel and, if
deemed appropriate by the Panel, in a hearing. After such objection, the Panel
shall have three business days to reconsider and modify the decision, which
modification, if any, shall be explained in writing. Thereafter,
Amended and Restated
Joint Venture Agreement

12



--------------------------------------------------------------------------------



 



the decision of the Panel shall be final, binding and nonappealable with respect
to the Parties and all other persons or entities, including persons or entities
which have failed or refused to participate in the arbitration process and shall
be reviewable only to the extent provided by law.
          (f) The initiation of the dispute resolution procedures in this
Article V shall not excuse either Party, or any of their respective affiliates,
from performing its obligations hereunder or under any of the other Definitive
Agreements or in connection with the transactions contemplated hereby. While the
dispute procedure is pending, the Parties and their respective affiliates shall
continue to perform in good faith their respective obligations hereunder and
under the other Definitive Agreements, subject to any rights to terminate this
Agreement or the other Definitive Agreements that may be available to the
Parties or their respective affiliates.
          (g) The provisions of this Article V shall be the exclusive remedy of
the Parties for all Arbitrable Disputes. The terms of this Article V, including
this paragraph (g), shall be without prejudice to the rights of each Party to
obtain recovery from, or to seek recourse against, the other Party (or
otherwise), in such manner as such Party may elect (but subject to Section 6.4
hereof), for all claims, damages, losses, costs and matters other than those
related to Arbitrable Disputes.
ARTICLE VI
General
     6.1 Additional Documents and Acts; Further Assurances. In connection with
this Agreement as well as all transactions contemplated by this Agreement, each
Party agrees to use all reasonable efforts to execute and deliver such
additional documents and instruments and to perform such additional acts as may
be necessary or appropriate to effectuate, carry out and
Amended and Restated
Joint Venture Agreement

13



--------------------------------------------------------------------------------



 



perform all of the terms, provisions and conditions of this Agreement and all
such transactions. All approvals of either Party hereunder shall be in writing.
     6.2 Notices. All notices, documents, written deliveries and other
communications hereunder shall be in writing and shall be deemed to have been
given (i) when delivered in person, (ii) one business day after deposit with a
nationally recognized overnight courier service, (iii) five business days after
being deposited in the United States mail, postage prepaid, first class,
registered or certified mail, or (iv) the business day on which sent and
received by facsimile as follows:
     To: Polaris
c/o Polaris Industries Inc.
2100 Highway 55
Medina, Minnesota 55340
Attention: Chief Financial Officer
Facsimile Number: 763-542-0595
With a copy to:
Polaris Industries Inc.
2100 Highway 55
Medina, Minnesota 55340
Attention: General Counsel
Facsimile Number: 763-525-7790
With a copy to:
Kaplan, Strangis and Kaplan, P.A.
5500 Wells Fargo Center
90 South Seventh Street
Minneapolis, Minnesota 55402
Attention: James C. Melville
Facsimile Number: 612-375-1143
Amended and Restated
Joint Venture Agreement

14



--------------------------------------------------------------------------------



 



     To: CDF
c/o GE Commercial Distribution Finance Corporation
5595 Trillium Blvd.
Hoffman Estates, Illinois 60192
Attention: President
Facsimile Number: 847-747-7451
With a copy to:
General Counsel
GE Commercial Distribution Finance Corporation
5595 Trillium Blvd.
Hoffman Estates, Illinois 60192
Facsimile Number: 847-747-7455
     6.3 Governing Laws; Jurisdiction. This Agreement shall be governed by, and
construed and enforced under, the laws of the State of Illinois without regard
to conflict of law principles. Subject to Article V hereof and without prejudice
to the rights of either Party to bring an action before any court having
jurisdiction, Polaris and CDF each agrees that any litigation between them or
any of their respective affiliates arising out of, connected with, related to,
or incidental to the relationship established between them in connection with
this Agreement or the other Definitive Agreements, and whether arising in
contract, tort, equity or otherwise, may be resolved by state or federal courts
located in Chicago, Illinois.
     6.4 Waiver of Jury Trial. Without prejudice to the provisions of Article V
hereof, Polaris and CDF each waives, for itself and for any of its affiliates,
any right to have a jury participate in resolving any litigation, whether
sounding in contract, tort, equity or otherwise, between Polaris or CDF or any
of their respective affiliates arising out of, connected with, related to or
incidental to the relationship established between them in connection with this
Amended and Restated
Joint Venture Agreement

15



--------------------------------------------------------------------------------



 



Agreement or the other Definitive Agreements. Polaris and CDF each agrees that
any litigation will be resolved in a bench trial without a jury.
     6.5 Entire Agreement. This Agreement, together with the other Definitive
Agreements, contains all of the understandings and agreements of whatsoever kind
and nature existing between the Parties hereto and their respective affiliates
with respect to this Agreement and the other Definitive Agreements, the subject
matter hereof and of the other Definitive Agreements, and the rights, interests,
understandings, agreements and obligations of the Parties and their respective
affiliates pertaining to the subject matter thereof and the Partnership, and
supersedes any previous agreements between the Parties and their respective
affiliates.
     6.6 Waiver. No consent or waiver, expressed or implied, by either Party or
any of their respective affiliates to or of any breach or default by the other
Party or any of its affiliates in the performance by the other Party or any of
its affiliates of its obligations under this Agreement and the other Definitive
Agreements to which it is a party shall be deemed or construed to be a consent
or waiver to or of any other breach or default in the performance by that Party
or any of its affiliates of the same or any other obligations of that Party or
its affiliates. Failure on the part of either Party or its affiliates to
complain of any act or failure to act on the part of the other Party or its
affiliates or to declare the other Party or its affiliates in default,
irrespective of how long the failure continues, shall not constitute a waiver by
that Party or its affiliates of its rights under this Agreement or the other
Definitive Agreements.
     6.7 Severability. If any provision of this Agreement or its application to
any person or circumstance shall be invalid or unenforceable to any extent, the
remainder of this Agreement and the application of the provisions to other
persons or circumstances shall not be affected thereby, and this Agreement shall
be enforced to the greatest extent permitted by law.
Amended and Restated
Joint Venture Agreement

16



--------------------------------------------------------------------------------



 



     6.8 Expenses Incurred in the Formation of the Partnership. All
disbursements for (i) qualification to do business and fictitious name filings
contemplated by Section 1.7, and (ii) repossession insurance, related inventory
insurance and single interest insurance contemplated by Section 1.8(b) that are
incurred by the Parties in connection with the formation of the Partnership
shall be charged by the Parties to the Partnership. All other fees, charges and
expenses incurred by the Parties in connection with the formation of the
Partnership and the transactions contemplated hereby (including all related
legal fees) shall be borne by the Party incurring them.
     6.9 Binding Agreement, Assignments. This Agreement shall be binding upon
the Parties and their respective successors and assigns and shall inure to the
benefit of the Parties and their respective successors and permitted assigns.
Notwithstanding the foregoing, neither Party hereto shall be permitted to assign
its rights and obligations hereunder without the prior written consent of the
other Party. Whenever a reference to any party or Party is made in this
Agreement, such reference shall be deemed to include a reference to the
successors and permitted assigns of that party or Party.
     6.10 No Third-Party Beneficiaries. This Agreement is for the sole and
exclusive benefit of the Parties, and it shall not be deemed to be for the
direct or indirect benefit of the customers of either Party (or any of its
affiliates) or any other person.
     6.11 Disclaimer of Agency. This Agreement shall not constitute either Party
(or any of its affiliates) as a legal representative or agent of the other Party
(or any of its affiliates), nor shall a Party (nor any of its affiliates) have
the right or authority to assume, create or incur any liability or any
obligation of any kind, expressed or implied, against or in the name or on
behalf
Amended and Restated
Joint Venture Agreement

17



--------------------------------------------------------------------------------



 



of the other Party (or any of its affiliates) or the Partnership, unless
otherwise expressly permitted by such Party, and except as expressly provided in
any of the Definitive Agreements.
     6.12 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.
     6.13 Headings. The headings in this Agreement are inserted for convenience
only and are not to be considered in the interpretation or construction of the
provisions hereof.
     6.14 Amendments. This Agreement may be amended at any time and from time to
time, but any amendment must be in writing and signed by the Parties and by each
other person who is then a Partner.
     6.15 Publicity. Neither Polaris nor CDF nor any of their respective
affiliates shall make any public announcement or other disclosure to the press
or public regarding this Agreement or the Partnership or any matter related
hereto or thereto, unless Polaris and CDF mutually agree to make an announcement
in a form that both Parties have approved. Notwithstanding the foregoing, to the
extent a Party (or its affiliate) is required by law or the rules of a national
securities exchange applicable to such Party (or such affiliate) to make a
public announcement regarding this Agreement or the Partnership or any matter
related hereto or thereto, then such Party (or such affiliate) may make a public
announcement in order for such Party (or such affiliate) to duly comply with
such law or rule; provided that such Party (or such affiliate) gives notice to
the other Party of such public announcement promptly upon such Party (or such
affiliate) becoming aware of its need to comply with such law or rule, but, in
any event, not later than the time the public announcement is to be made.
Amended and Restated
Joint Venture Agreement

18



--------------------------------------------------------------------------------



 



     6.16 Other Business. During the continuance of the Partnership, each Party,
and each Party’s affiliates, may continue to operate its business in the usual
course. Each Party, and each Party’s affiliates (exclusive of Polaris
Acceptance), at any time and from time to time, may engage in and pursue other
business ventures. Without limiting the scope of the foregoing, each of CDF,
CDFJV, Polaris, Polaris Industries and PAI may pursue other business
opportunities (including, without limitation, joint ventures) with no obligation
to refer business or offer opportunities to the Partnership or to each other,
except as otherwise expressly provided in Sections 1.10 and 6.17 of this
Agreement and Section 12.15 of the Partnership Agreement.
     6.17 Exclusivity. Polaris covenants and agrees with CDF that, during the
term of the Partnership (and during the term of the exclusive financing
arrangement described in Section 8.14 of the Partnership Agreement, if
applicable), it will not, and it will not permit Polaris Industries or any
affiliate of Polaris or Polaris Industries to, enter into, consummate, or
otherwise arrange for any joint venture, business combination, contractual
arrangement, partnership, or other legal or business relationship with any other
person or entity for the purpose (whether exclusive, primary or otherwise) of
operating, during any period prior to the termination of this Agreement and the
dissolution of the Partnership, a commercial inventory finance business to
support (i) the business of Polaris Industries or any of its affiliates (other
than with respect to Excluded Products) or otherwise providing, during any
period prior to the termination of this Agreement and the dissolution of the
Partnership, inventory financing (including, without limitation, floor plan
financing) to some or all of the dealers and distributors of Polaris Industries
or any of its affiliates for Polaris Product (other than Excluded Products),
(ii) domestic sales of products manufactured and/or distributed from time to
time by manufacturers and distributors other than Polaris Industries and/or any
of its affiliates to dealers
Amended and Restated
Joint Venture Agreement

19



--------------------------------------------------------------------------------



 



and distributors of Polaris Industries and/or any of its affiliates, if the
Partners have agreed the Partnership will support such domestic sales, or
(iii) such other businesses in such geographic areas as the Partners have agreed
the Partnership will support. Polaris acknowledges and agrees that its agreement
set forth in this Section 6.17 is a material inducement for CDF to enter into,
and continue performing under, this Agreement.
     6.18 Technology. Any processes, techniques, hardware, software, copyrights,
patents, practices or other intellectual property which are owned or used by
either Party (or, in the case of Polaris, Polaris Industries or PAI or, in the
case of CDF, CDFJV), and used by such Party (or Polaris Industries or PAI, or
CDFJV, as appropriate) in the performance of its obligations under this
Agreement, the Partnership Agreement or the other Definitive Agreements and
which are proprietary to such Party (or Polaris Industries or PAI, or CDFJV, as
appropriate) (collectively, the “Technology”) shall be and at all times shall
remain the property of such Party (or Polaris Industries or PAI, or CDFJV, as
appropriate), and the Partnership shall not have any interest in such
Technology, except to the extent expressly provided to the contrary in one or
more of the Definitive Agreements, and except that, in connection with either
(i) the purchase or other assumption by PAI or any of its affiliates of the
entire partnership interest of CDFJV in the Partnership pursuant to the terms of
the Partnership Agreement, or (ii) any dissolution of the Partnership other than
a dissolution pursuant to Section 8.2 (with respect to PAI or any of its
affiliates) or 8.4 (with respect to PAI or any of its affiliates) of the
Partnership Agreement, CDFJV and CDF shall be deemed to have automatically
granted to the Partnership and PAI a perpetual, royalty-free, non-exclusive
license to use all such Technology owned or used by CDFJV or CDF (but exclusive
of Technology consisting of System Technology) in connection with the conduct of
the business of the Partnership; provided that such license shall extend to
Amended and Restated
Joint Venture Agreement

20



--------------------------------------------------------------------------------



 



Technology owned or used by CDFJV or CDF only to the extent that CDFJV or CDF is
the owner of such Technology or (with respect to all such Technology not owned
by CDFJV or CDF) has the legal right to grant to the Partnership and PAI such a
license. To the extent that CDFJV or CDF has the legal right to permit an
assignment of such license by the Partnership or PAI, such license shall be
assignable by each of the Partnership and PAI to Polaris or any affiliate of
Polaris in the sole discretion of the Partnership or PAI, as appropriate. For
purposes hereof, “System Technology” shall mean the hardware and software
(including, without limitation, the operating system software, the source code
and the machine code, and including software owned by CDF and its affiliates and
third party licensed software used in connection with the System Technology or
the services provided under the CDF Services Agreement) used by CDF and its
affiliates to provide the services under the CDF Services Agreement (which
software may be identified by CDF as being confidential or subject to a
copyright pursuant to a notice to such effect disclosed when accessing CDF’s
computer system), together with all written manuals and other documentation for
system use (which are internally written or produced by CDF or an affiliate or
licensed to CDF or an affiliate), diagnostic processes, security procedures,
file arrays, database systems, processing procedures, program logic, data
manipulation formats and data manipulation and processing routines (including,
but not limited to, (a) internal programming processing logic, (b) software
logic, software formatting and software sequencing for (i) invoice purchasing,
(ii) cash application, (iii) invoice purchase approval, (iv) the development and
use of rates and terms, (v) credit underwriting, (vi) portfolio control, and
(vii) floorcheck collateral verifications, and (c) third-party licensed
products, but excluding system generated reports, forms of billing statements,
forms of transaction statements and any information not subject to copyright
(provided such information is not otherwise proprietary to
Amended and Restated
Joint Venture Agreement

21



--------------------------------------------------------------------------------



 



CDF or its affiliates) or which is not otherwise proprietary to CDF or its
affiliates) related to such hardware and software, as such may be modified,
expanded or superseded from time to time. Except as expressly described in this
Section 6.18, under no circumstances shall a Party or any of its affiliates have
any interest in the Technology of the other Party and its affiliates by virtue
of this Agreement or as a result of the formation and operation of the
Partnership.
     Any Technology developed in connection with the operation of the
Partnership, which relates to services provided by CDF or PAI, respectively,
shall be deemed to be the property of CDF or PAI, respectively, and such
Technology shall not be deemed property of the Partnership; provided, however,
that if such Technology is developed for use with the Partnership at the request
of the Partnership, or if substantially all of the cost of developing such
Technology is paid by the Partnership, then (subject to the last sentence of
this Section 6.18) CDF or PAI, as appropriate, shall permit the Partnership to
replicate for its own use such Technology, and such replicated Technology shall
be deemed to be property of the Partnership, and the Partnership shall have an
independent, perpetual, non-exclusive right to use such replicated Technology.
Notwithstanding the foregoing, the Partnership shall be permitted to replicate
the Technology only to the extent that CDF or PAI, as appropriate, is the owner
of such Technology or (with respect to all such Technology not owned by CDF or
PAI, as appropriate) has the legal right to permit the Partnership to replicate
such Technology.
     6.19 Tradenames. Subject to the terms of the License Agreement, neither
Party shall obtain any rights in any tradename of the other Party or any of its
affiliates by virtue of this Agreement or as a result of the formation and
operation of the Partnership. Upon dissolution of the Partnership, PAI shall
succeed to the name “Polaris Acceptance” and neither CDF nor CDFJV shall have
any rights thereto, except that CDF shall continue to be able to use the name
Amended and Restated
Joint Venture Agreement

22



--------------------------------------------------------------------------------



 



“Polaris Acceptance” in connection with the liquidation of the PA Run-off
Accounts (as defined in the CDF Services Agreement), and except that CDF shall
continue to be able to use the name “Polaris Acceptance” to the extent provided
in Section 8.13 of the Partnership Agreement.
     6.20 Survival. The provisions of Article IV, Article V, Article VI,
Section 7.4, Section 7.8, Section 7.15 and Section 7.18 regarding
confidentiality, indemnification, dispute resolution, waiver of jury trial,
expenses, publicity and Technology shall survive any termination of this
Agreement.
     6.21 Amendment and Restatement. This Agreement amends, restates and
supersedes the Original Agreement in its entirety.
[Remainder of page blank]
Amended and Restated
Joint Venture Agreement

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed and delivered as of,
and is effective as of, the date first set forth above.

            POLARIS INDUSTRIES INC.
      By:   /s/ Michael Malone         Name:   Michael Malone        Title:  
Vice President — Finance, Chief Financial Officer        GE COMMERCIAL
DISTRIBUTION FINANCE CORPORATION
      By:   /s/ John E. Peak         Name:   John E. Peak        Title:  
Managing Director     

Amended and Restated
Joint Venture Agreement

24